MEMORANDUM **
Ian Juan Cipriano (“Cipriano”) appeals the 51-month term of imprisonment imposed by the district judge upon the second revocation of Cipriano’s supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006), and we affirm.1
Cipriano argues that the district judge based his above-Guidelines sentence on improper considerations. We disagree, and conclude that the district court relied on permissible factors in revoking Cipriano’s supervised release and formulating his sentence. See 18 U.S.C. § 3583; Miqbel, 444 F.3d at 1182-83.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.


. Because the parties are familiar with the factual and procedural history of this case, we do not recount it in detail here.